DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III, originally claims 103-110, in the reply filed on 12/19/21 is acknowledged, including amendment to claim 103 to indicate SEQ ID NO:4 is the elected peptide species for Group III.
Also acknowledged is Applicant’s presentation of those Group III claims with further amendments including new claims 111-118.
As indicated in the 8/6/21 Restriction Requirement, linking claims 89, 90 and 91 are examined with the elected Group III, this notwithstanding the “withdrawn” designation in the 12/19/21 claim set. 
Claims 72 and 92-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/21.
Applicant 12/19/21 election did not respond to the additional species election requirements pertaining to species of ion (this moot given cancellation of claim 109) nor the additional species election for surgical procedure.  In a telephone interview to Applicant Attorney Constantine Linnik on 1/10/22, Attorney Linnik elected endoscopic mucosal resection (EMR) (telephonic interview summary provided herewith).

Claim Status
Claims 72, 89, 90, 91-108 and 110-118 are pending.   
Claims 1-71, 73-88 and 109 are cancelled.
Claims 72 and 92-102 are withdrawn as being directed to a non-elected invention(s).
Claims 103-108 and 110-118 have been examined based on the elected Group III, and generic linking claims 89-91 also are examined.
Claims 89-91, 103-108 and 110-118 are rejected.

Priority
The instant application, filed 11/11/2019 is a division of 14773262, filed 09/04/2015, now abandoned and having 1 RCE-type filing therein
14773262 is a national stage entry of PCT/IB2014/059496, International Filing Date: 03/06/2014
PCT/IB2014/059496 Claims Priority from Provisional Application 61773359, filed 03/06/2013.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61773359, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The following sets forth the deficiencies of Application No. 61773359 in supporting the claims under examination:
Claim number
Application No. 61773359 lacks support for:
103
While para 273 states that composition 1 is applied just after tumor removal to prevent post operating bleeding at the site of resection, the application is silent on reducing delayed post-operative bleeding, including for the elected EMR. The only recitations regarding delayed post-operative bleeding are “Once ESD is completed, coagulation of visible vessels in the dissection area is also performed using specialized forceps or an insulated-tip knife to prevent delayed bleeding”, para 277, and para 280, both of which regard endoscopic sub mucosal dissection, and do not support claim 103’s preamble objective.
Paras 317-328 are directed to the occurrence of post-surgical bleeding, including evaluating at days 1, 5 and 7 post operation, but are limited to operations in which the surgeon applied composition 1 only to exudative hemorrhage, and claim 103 is not so limited so there is a lack of support for the scope of what is claimed.

Lack of support for claim 103, as above, results in lack of support for these dependent claims


Information Disclosure Statement
The Examiner has considered the references provided in the 2/12/20 and 5/29/20 Information Disclosure Statements, except for those lined through, and provides a signed and dated copy of each herewith.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91, 103, 105-108, 110, 112, 113, 114 and 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 recites the limitation "the incision" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 103, 112 and 113 are rejected based on the use of “ wherein the improvement further comprises …”  in claim 112, depending from claim 103, and based on the use of “wherein the improvement comprises …”  in claim 113.  It is unclear whether and/or what the improvement is in claim 103 from which claim 112 recites the improvement further comprising the claim 112 negative limitation, and as such it is unclear in claim 103 what  subject matter of the preamble is the prior art work of another, see MPEP 2129. Similarly but somewhat different, claim 113 also has improvement language, this apparently comprising applying the claim 103 composition in addition to fibrin glue or SURGICEL® or a combination thereof.  It is unclear what subject matter of claim 103 is the prior art work of another based on the use of “improvement” in claims 112 and 113.
 The claim scope is uncertain since the trademark cannot be used properly to identify any particular material or product.  See MPEP 2173.05(u) and MPEP 608.01(v).  It appears from a quick search by the examiner that SURGICEL® is applied to more than one hemostat products, see https://www.jnjmedicaldevices.com/en-US/product-family/adjunctive-hemostats.
Regarding claim 105, depending from claim 103 which already states that the applying can be during or prior to the surgical procedure, it is unclear 1) whether claim 105’s “further comprising a step of applying the composition to a site of the surgical procedure prior to the surgical procedure” is actually a further step, 2) if a further step, whether this requires that claim 103’s applying is only during the surgical procedure, and/or 3) whether claim 105’s further comprising step indicates that the composition is applied two times prior to the surgical procedure.
Regarding claim 106, depending from claim 103 which is directed to reducing delayed post-operative bleeding, it is unclear when the bleeding at the site per claim 106 is occurring – before or during the surgical procedure, or at some time, whether minutes or days, afterward (such as at a lessened amount given the claimed applying of the liquid composition of claim 103).
Related to the lack of clarity regarding claim 106, it is unclear whether the exudative bleeding of claim 118, stated to be caused by electocauterization, is the same bleeding of claim 106, or is an additional, different bleeding than the bleeding of claim 106 (e.g., claim 106 is bleeding due to surgery apart from electrocauterization, and electocauterization causes or results in a different bleeding). One of ordinary skill in the art cannot reasonably ascertain the metes and bounds of claims 106 and 118 given the multiple possible causes of bleeding during a surgical procedure, and the lack of clear description in the application as filed that could define the distinctions or guide in understanding the differences of bleeding in these claims.
Regarding claims 107 and 108, it is unclear what is being removed –- 1) all of the still-liquid components of the applied liquid composition, including all peptides that did not gel, by a certain time period, 2) only a portion of these, or 3) all of the composition including the gelled peptides (which does 
Regarding claim 110, adding a passive “is assessed” limitation, it is unclear how and by whom “the delayed post-operative bleeding” is assessed, and how this further limits the method of claim 103 given that there is no further positive step in claim 110 to reduce delayed post-operative bleeding.
Regarding claim 114, depending from claim 103 and reciting “wherein at least one first application is completed prior to any other surgical activity within the site”, this is unclear because there is no second application recited in either claim 103 or claim 114. The metes and bounds of what is being claimed is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 89, 90 and 91 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 20070203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP).
This rejection is applied to generic linking claims 89-91 beyond the elected surgical procedure species.
Claim 89 is directed to a liquid composition comprising a peptide, the peptide having an amino acid sequence of alternating hydrophilic and hydrophobic amino acids, the composition ‘characterized’ by an ability to transition between an ungelled and a gelled state, the latter when one or more ions are present above a threshold level, the ‘for use’ phrase of the preamble not considered a limitation and is of 
EBPP, Example 2, administered a 1% solution of RADA16-I peptide, this meeting the claimed  peptide having an amino acid sequence of alternating hydrophilic and hydrophobic amino acids, and this peptide solution having the claim 89 claimed properties of ungelled and gelled states.  Therefore EBPP anticipates claim 89. The tissue and fluids therefrom comprises ions that were sufficient to promote the gelation transition.
Claim 90 is directed to a surgical procedure comprising the steps of: (a) making an incision in a body to access a site including a damaged portion of an internal organ or tissue to remove, repair, or replace some or all of the damaged portion during the first period of time: (b} applying the liquid composition of claim 91 to the site before the incision is closed; and (c) permitting the composition to remain in the site for a second period of time, sufficient for the peptides in the composition to transition to their gelled state.
EBPP’s Examples 1-3 teach making an incision, including to access an internal organ such as the liver, apply the RADA-16 composition as a liquid, and by virtue of observing the formation of a gel by such composition’s transition when exposed to the respective tissues and fluids thereof meet claim 90’s step (c). Therefore EBPP anticipates claim 90.
Claim 91 is directed to a method for reducing or preventing post-operative bleeding at an internal site, comprising applying a liquid and/or gel composition comprising a peptide to the site before the incision is closed, the composition comprising 0.1 to 10% of the peptide which has an amino acid sequence that consists of alternating hydrophilic and hydrophobic amino acids and can transition between ungelled and gelled states, the latter when one or more ions is present above a threshold level, and (b) permitting the composition to remain in the site for a second period of time, sufficient for the peptides in the composition to transition to their gelled state.
As for claim 90, EBPP’s Examples 1-3 teach applying the RADA-16 composition as a liquid before the incision site is closed, these compositions within claim 91’s 0.1 to 10% concentration range, and by virtue of observing the formation of a gel by such composition’s transition when exposed to the respective tissues and fluids thereof meet claim 91’s step (b). The exposed tissue of the examples, and/or .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. 	Claims 103, 105-107, 111-117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP).

1. endoscopically or laparoscopically applying a liquid composition to the site during or prior to the surgical procedure,
a. wherein the composition comprises a synthetic, transparent peptide solution comprising 0.1% to 10% (w/v) of a peptide having the amino acid sequence as set forth in SEQ ID NO:4, this being RADARADARADARADA,
b. wherein the peptide solution is characterized by an ability to transition between two states: an ungelled state prior to application at a site, and a gelled state adopted when the peptide solution is brought into contact with body fluids such as blood at the site of in vivo application; and
2. permitting the composition to remain in the site for a time sufficient for the solution to transition to the gelled state.

“Reducing delayed post-operative bleeding” is given its ordinary and customary meaning, to reduce the occurrence and/or extent of bleeding at the surgical procedure site after the surgical procedure has been completed. Any degree of reduction of such bleeding at any time after the procedure meets this preamble objective, which is the intended result of the method.
“At a site that includes a damaged portion of an internal organ or tissue” is interpreted to mean any surgical site that comprises any damaged portion thereof, the damage having been or being caused by a disease, an injury, or the surgical procedure itself, e.g., an incision as part of the surgical procedure.
“Permitting the composition to remain in the site for a time sufficient for the solution to transition to the gelled state” is interpreted to mean waiting a period of time for the peptide solution to gel before proceeding with other steps of the operation at the site of applying (other steps including taking any action to remove the solution).

The elected surgical procedure is endoscopic mucosal resection (EMR), however the instant rejection is for any laparoscopic or endoscopic surgical procedure.

The level of skill in the art is high based on the education and training of those skilled in the art.
Given these teachings and these multiple demonstrations of cessation of bleeding caused by different surgical procedures that caused different levels of bleeding, these demonstrations including administering the same peptide as claimed at concentrations within the lower range of the claimed concentration range, it would have been obvious that applying the same peptide in the same concentration range would have had the claimed effect of also reducing delayed post-operative bleeding. This is established given that the delayed post-operative bleeding can be any time after a surgical procedure, and in one of Example 3’s evaluations there was no bleeding 10 minutes after having pulled the liver downward – causing physical stress, after having previously applied a 4% solution to stop bleeding of a cut in the liver – the cut representing the surgical procedure. The method therefore reduced delayed post-operative bleeding versus no treatment.  There would have been a reasonable expectation of success given the multiple demonstrations of hemostasis by solutions of the same peptide as claimed, at concentrations within the claimed concentration range, in EBPP’s Examples 1-3.
Accordingly, claim 103 would have been obvious.

Claim 106, wherein the site is bleeding, also would have been obvious given the bleeding in the noted examples.
EBPP para 11 teaches removing the gel (formed by the application of the peptide solution, including RADA-16) encasing the tumor, rendering obvious claim 107. See also para 56 regarding coloring the composition to facilitate removal, and para 129.
EBPP para 139 teaches that among individuals who have an increased risk of bleeding and who may be treated for prevention of bleeding with the EBPP compositions are patients who are receiving anticoagulant therapy.  These individuals form a specifically identified patient subpopulation.  Claim 111 would have been obvious based on this identifying and other teachings of EBPP because such individuals would have been dosed with an anti-coagulant routinely (claim 111 having no time limit between the dosing and the surgery), based on the statement that they are receiving anticoagulant therapy, and based on the overall disclosures of EBPP these individuals also reasonably would have been subjects for any needed surgeries including those clearly taught to be done endoscopically or laparoscopically, see claims 1, 14, 15, 22, 23, 26, and paras 125, 126, 150 and 160. This is at least because the same hemostatic solutions are taught for both purposes – to stop bleeding in this patient subpopulation and during and after surgeries, and would reasonably be expected to perform the same or similarly in each circumstance and in the combined circumstance. There would have been a reasonable expectation of success given the examples’ teachings of higher concentrations, within the instantly claimed range, being more effective than lower concentrations.
EBPP teaches and exemplifies stopping bleeding without fibrin glue, see Examples 1-3, so claim 112 would have been obvious. This is further supported by para 59’s statement that its compositions can be used instead of fibrin sealants.
EBPP, para 59, also teaches that its compositions can be used in combination with fibrin sealants, as well as with other known listed hemostatic agents. It would have been obvious to combine two or more compounds or compositions having the same hemostatic function, see MPE 2144.06. Accordingly, claim 113 would have been obvious.

Claim 116 would have been obvious because EBPP clearly teaches using the RADA-16 solutions to stop bleeding, including for endoscopic surgical procedures, see claim 26, paras 125, 126, and 150.
Claim 117 would have been obvious because EBPP’s Examples 1-3 clearly teach its RADA-16 solutions are capable and do stop bleeding in multiple surgeries of differing degrees of bleeding wherein no additional pressure is required to stop bleeding,.

2. 	Claims 89-91, 103-107, and 110-117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP), as applied above to claim 103 without consideration of the elected surgical procedure, and further in view of M. J. Bourke, Gastroenterology & Hepatology Volume 7, Issue 12 December 2011, 814-817 (Bourke).
The teachings of EBPP as it is relevant to claim 103, rejected above, are given previously in this office action and are fully incorporated here.
Claim 104 depends from claim 103 and lists surgical procedures, including the elected endoscopic mucosal resection (EMR).
EBPP teaches administering its RADA-16 peptide compositions to stop bleeding including for endoscopic and laparoscopic surgeries broadly, but does not teach the EMR procedure.
Bourke teaches that post-endoscopic mucosal resection (EMR) bleeding (PEB) occurs in 5-7% of colonic EMR cases, page 804.  Bourke teaches that based on his observations, 60% of PEB occurs within 24 hours and 90% of PEB occurs within 48 hours, page 815. After discussing risk factors and training, Bourke suggests that “Other novel approaches to PEB also merit consideration. It may be possible to incorporate a hemostatic agent in the submucosal injectate or apply an adherent hemostatic gel at the end of the procedure.”
Given EBPP’s positive results in forming adherent hemostatic gels with RADA-16 solutions that were applied in liquid form, and Bourke’s latter suggestion, it would have been obvious to apply EBPP’s RADA-16 solutions during or at the end of an EMR procedure. 

Accordingly, claim 104 would have been obvious.
For the same reasons applied to claim 104 in this section, claim 103 would have been obvious when considering both the elected peptide, SEQ ID NO:4, and the elected surgical procedure, EMR.
Further to the combination of EBPP and Bourke as applied to both claims 103 and 104, the following claims are rejected when considering both the elected peptide, SEQ ID NO:4, and the elected surgical procedure, EMR, in view of the rejection immediately above.
Para 104 of EBPP teaches that the material, i.e., RADA-16 liquid solution, may be applied before during or after surgery, rendering obvious claims 105 and 114.
Claim 106, wherein the site is bleeding, also would have been obvious given the bleeding in the noted examples of EBPP and also of the reports of PEB in Bourke.
EBPP para 11 teaches removing the gel (formed by the application of the peptide solution, including RADA-16) encasing the tumor, rendering obvious claim 107. See also para 56 regarding coloring the composition to facilitate removal, and para 129.
Claim 110 depends from claim 103 and states, “wherein the delayed post-operative bleeding is assessed one, three, five, and/or seven days after the endoscopic or laparoscopic surgical procedure.”
As set forth above, Bourke teaches that based on his observations, 60% of PEB occurs within 24 hours and 90% of PEB occurs within 48 hours, page 815. It would have been obvious to assess post-
EBPP para 139 teaches that among individuals who have an increased risk of bleeding and who may be treated for prevention of bleeding with the EBPP compositions are patients who are receiving anticoagulant therapy.  These individuals form a specifically identified patient subpopulation.  Bourke teaches most reports do not identify an association between PEB and aspirin or non-steroidal antiinfllammatory drug use, page 814, and also teaches its own guidelines for ceasing warfarin use for 4 doses prior to undergoing EMR, page 815. Claim 111 would have been obvious based on these collective teachings because such individuals would have been previously dosed with an anti-coagulant (claim 111 having no time limit between the dosing and the surgery), and additionally based on the statements in Bourke that some patients had been receiving anticoagulant therapy, and based on the overall disclosures of EBPP these individuals also reasonably would have been subjects for any needed surgeries including those clearly taught to be done endoscopically or laparoscopically, see claims 1, 14, 15, 22, 23, 26, and paras 125, 126, 150 and 160. There would have been a reasonable expectation of success given the examples’ teachings of higher concentrations, within the instantly claimed range, being more effective than lower concentrations.
EBPP teaches and exemplifies stopping bleeding without fibrin glue, see Examples 1-3, so claim 112 would have been obvious. This is further supported by para 59’s statement that its compositions can be used instead of fibrin sealants.
EBPP, para 59, also teaches that its compositions can be used in combination with fibrin sealants, as well as with other known listed hemostatic agents. It would have been obvious to combine two or more compounds or compositions having the same hemostatic function, see MPE 2144.06. Accordingly, claim 113 would have been obvious.
Claim 115 would have been obvious considering the bases of rejection of claim 103 and EBPP’s clear teaching, see para 46, and evaluating RADA-16 solutions in the range of 1 to 3 percent, see Examples 1-3.
Claim 116 would have been obvious because EBPP clearly teaches using the RADA-16 solutions to stop bleeding, including for endoscopic surgical procedures, see claim 26, paras 125, 126, and 150.


Regarding the generic linking claims, also examined with the elected invention, and considering the claims as the elected peptide sequence SEQ ID NO:4 and the elected surgical procedure, EMR:
Claim 89 is directed to a liquid composition comprising a peptide, the peptide having an amino acid sequence of alternating hydrophilic and hydrophobic amino acids, the composition ‘characterized’ by an ability to transition between an ungelled and a gelled state, the latter when one or more ions are present above a threshold level, the ‘for use’ phrase of the preamble not considered a limitation and is of no significance to claim construction based on this phrase not imposing any structural limitations on the composition, see MPEP 2111.02 II.  No threshold level is set forth in this claim for the ions.
EBPP, Example 2, administered a 1% solution of RADA16-I peptide, this meeting the claimed  peptide having an amino acid sequence of alternating hydrophilic and hydrophobic amino acids, and this peptide solution having the claim 89 claimed properties of ungelled and gelled states.  The tissue and fluids therefrom in this example comprises ions that were sufficient to promote the gelation transition. 
EBPP teaches a liquid composition comprising the elected peptide species and meeting the claimed composition’s ability to transition between an ungelled and a gelled state, the latter when one or more ions are present above a threshold level, this met in EDPP’s Example 2 and also in Examples 1 and 3, but does not teach the elected EMR. 
However, based on Bourke’s teachings and suggestion above as applied to claims 103 and 104, when combined with the teachings and results of EBPP, it would have been obvious to administer EBPP’s RADA-16 compositions for EMR to improve the hemostasis and reduce PEB.
Accordingly, claim 89, considering RADA-16 as the elected peptide species and EMR as the elected surgical procedure, would have been obvious.

Claim 90 is directed to a surgical procedure comprising the steps of: (a) making an incision in a body to access a site including a damaged portion of an internal organ or tissue to remove, repair, or 
EBPP’s Examples 1-3 teach step (a)’s making an incision, including to access an internal organ such as the liver, apply the RADA-16 composition as a liquid, meeting step (b) for the elected peptide, and by virtue of observing the formation of a gel by such composition’s transition when exposed to the respective tissues and fluids thereof meet claim 90’s step (c). 
EBPP teaches the elected peptide species, but does not teach the elected EMR. 
However, based on Bourke’s teachings and suggestion above as applied to claims 103 and 104, when combined with the teachings and results of EBPP, it would have been obvious to administer EBPP’s RADA-16 compositions for EMR to improve the hemostasis and reduce PEB.
Accordingly, considering RADA-16/SEQ ID NO:4 as the elected peptide species and EMR as the elected surgical procedure, claim 90 would have been obvious.

Claim 91 is directed to a method for reducing or preventing post-operative bleeding at an internal site, comprising (a) applying a liquid and/or gel composition comprising a peptide to the site before the incision is closed, the composition comprising 0.1 to 10% of the peptide which has an amino acid sequence that consists of alternating hydrophilic and hydrophobic amino acids and can transition between ungelled and gelled states, the latter when one or more ions is present above a threshold level, and (b) permitting the composition to remain in the site for a second period of time, sufficient for the peptides in the composition to transition to their gelled state.
As for claim 90, EBPP’s Examples 1-3 teach applying the RADA-16 composition, this within claim 91’s 0.1 to 10% concentration range, as a liquid before the incision site is closed, meeting claim 91’s applying step, and by virtue of observing the formation of a gel by such composition’s transition when exposed to the respective tissues and fluids thereof meet claim 91’s step (b). The exposed tissue of the examples, and/or fluid emanating thereof, comprises ions sufficient to promote the gelation required by the claim, see EBPP para 44 and also paras 40 and 41. 

However, based on Bourke’s teachings and suggestion above as applied to claims 103 and 104, when combined with the teachings and results of EBPP, it would have been obvious to administer EBPP’s RADA-16 compositions for EMR to improve the hemostasis and reduce PEB.
Accordingly, claim 91, considering RADA-16 as the elected peptide species and EMR as the elected surgical procedure, would have been obvious.

3. 	Claim 108 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP) in view of M. J. Bourke, Gastroenterology & Hepatology Volume 7, Issue 12 December 2011, 814-817 (Bourke), as applied above considering both the elected peptide sequence and the elected surgical procedure EMS, and further in view of Spotnitz and Burks, TRANSFUSION Volume 48, July 2008, pp. 1502-1516 (Spotnitz, provided in 2/12/20 IDS) and Technical Section Technical Tips, Ann R Coll Surg Engl 2009; 91: 266–267 (TT).
The teachings of EBPP and Bourke as they are relevant to claims 103 and 107, rejected above, are given previously in this office action and are fully incorporated here.
Claim 108 depends from claim 107 and states “wherein the step of removing the composition from the site comprises a step of washing the site with water.
Although EBPP para 11 teaches removing the gel (formed by the application of the peptide solution, including RADA-16) encasing the tumor, and per para 56 also teaches coloring the composition to facilitate removal, and para 129 teaches that the assembled scaffolds formed by its compositions can be removed from an area in which they have formed, “by, for example, suction, or by lifting it away with an instrument such as forceps, or wiping it away with a swab or gauze,” EBPP does not teach claim 108 step of removing the composition from the site comprising a step of washing the site with water.
Spotnitz teaches that hemostats, sealants and adhesives are components of the surgical toolbox, Title, and on page 1503 states that “the ideal hemostat, sealant, or adhesive … does not exist at present.”  Regarding training for proper use of known products, Spotnitz additionally teaches that “Not applying pressure widely or long enough to a bleeding site treated with such an adjunctive material or pulling the material off of a clotted site without gentle irrigation are just two of several ways in which failure can be 
TT teaches that water is preferable over saline when conducting a surgery that may be associated with significant bleeding, stating on page 267, “water remains clear when in contact with blood, thus aiding the identification of individual bleeding small vessels (Figs 1 and 2). This effect is not observed with normal saline which gives a cloudy appearance. Furthermore, water has the theoretical benefits of tumour cell lysis by osmosis during the wash.”
Given the combined teachings of EBPP as to removing its gelled product, Spotnitz’s teaching of the importance of irrigating when removing hemostatic products in general, and TT’s clear preference of using water rather than saline to maintain a clear field and also to aid in identifying bleeding vessels, it would have been obvious to select a water wash when removing the gelled product of EBPP.  There would have been a reasonable expectation of success given the range of degrees of removal encompassed by claims 107 and 109, and the additional methods of removal taught by EBPP would have been reasonably understood to also be available for use in conjunction with the water washing on an as-needed, as-appropriate basis.
Accordingly, claim 108 would have been obvious.

4. 	Claim 118 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP) in view of M. J. Bourke, Gastroenterology & Hepatology Volume 7, Issue 12 December 2011, 814-817 (Bourke), as applied above considering both the elected peptide sequence and the elected surgical procedure EMS, and further in view of healthline Electrocauterization, 2 pages downloaded from the internet archive.com, dated June 8 2012 (Electro).
The teachings of EBPP and Bourke as they are relevant to claims 103 and 106, rejected above, are given previously in this office action and are fully incorporated here.

Bourke, page 816, teaches that thermal hemostasis is associated with a significant risk of transmural injury and subsequent perforation, and additionally teaches that “It is likely that the type of current used during EMR influences the timing of postprocedural bleeding. A microprocessor-controlled generator that alternates cycles of short cutting bursts with prolonged periods of coagulation usually results in early bleeding (within 48 hours of the procedure). Pure coagulating current results in a deeper thermal injury and may lead to a deep cautery ulcer. Early bleeding is infrequent; if delayed bleeding occurs (usually 5–7 days after the procedure), it may be more severe due to erosion of deeper vessels, including arteries.”  Bourke thus teaches of the common use but clear risks of electrocauterization.
Electro teaches that one side effect of electrocauterization is minimal bleeding, which is interpreted as being encompassed by exudative bleeding.
It would have been obvious, in view of the advantages of RADA-16 compositions, including the ease of application and the rapid cessation of bleeding in the multiple examples of EBPP, to stop bleeding caused by the noted damaging process of electrocauterization, potentially leading to PEB or to minimal bleeding in the shorter term, per Bourke and Electro respectively, by administering a RADA-16 solution per the teachings of EBPP.  This is based on applying a known solution to a recognized problem to improve a known procedure, EMR. There would have been a reasonable expectation of success given EBPP’s examples for a range of bleeding conditions.
Accordingly, claim 118 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 90 and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,596,225. Although the claims at issue are not identical, the ‘225 claim 1 including a step of removing excess body fluid, they are not patentably distinct from each other because the combined method steps of the ‘225’s claims 1, 4 and 5 teach every step and limitation of instant claims 90 and 91, these having breadth beyond the elected species so not solely directed to RADA-16 (SEQ ID NO:4).
Claims 90 and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, 60, and 62 of copending Application No. 15/065758 (reference application). Although the claims at issue are not identical, the reference application claim 59 including 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-272-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658